Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 29 is objected to because of the following informalities:  This claim lacks an appropriate identifier (“29 (New)”) is suggested.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bioreactor recited in independent claims 15 and 32 and in claim 30 must be shown or the feature canceled from the claims.  No new matter should be entered. It is presumed that the “fermenter” recited in paragraph [0033] of the Specification and admitted as “not shown” corresponds to the claimed “bioreactor”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,702,800 in view of Thompson et al patent 5,817,505 (Thompson). Instant claims 15-27 taken together and the claims of patent ‘800 commonly recite a separating apparatus system comprising sedimentation settler having plurality of channels; collection vessel disposed underneath having receiver chamber, inlet and outlet; curved wall of receiving chamber; inflow inlet opening to settler at or below its lower edge; and collection vessel arranged such that flow direction of fluid inflow into receiving chamber is substantially in-line with direction of sedimentation settler channels. 
The instant claims differ from claims of ‘505 by also reciting a bioreactor for growth of cells in a cell suspension with the separating apparatus located downstream of such bioreactor. However, Thompson et al patent 5,817,505 teaches the combination of such cell growth or culture and downstream separating apparatus having a sedimentation settler, lower inlet, channels, and lower collection vessel space arranged so that the flow direction of flow into the collection vessel space is substantially in-line with direction of sedimentation settler channels. It would have been obvious to one of ordinary skill in the cell culturing arts to have adapted the system of the claims of patent ‘800 to be utilized with an upstream bioreactor, as taught by Thompson, since such sedimentation and separation apparatus effectively and efficiently is operable for separating cells from liquid-containing medium, in such manner so as to not destroy or alter the viability of the cells.
Claims 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,702,800 in view of Thompson et al patent 5,817,505 (Thompson). Instant claims 28-30 and the claims of patent ‘800 commonly recite a separating apparatus system comprising sedimentation settler having plurality of channels; collection vessel disposed underneath having receiver chamber, inlet and outlet; curved wall of receiving chamber; inflow inlet opening to settler at or below its lower edge; and collection vessel arranged such that flow direction of fluid inflow into receiving chamber is substantially in-line with direction of sedimentation settler channels. 
. Although the claims at issue are not identical, they are not patentably distinct from each other because these instant claims differ from the claims of ‘800 by lacking recitation of the collection vessel comprising a baffle plate located in proximity to the inlet opening and extending downwardly into the collection vessel, a distance less than half the depth of the collection vessel, for downwardly deflecting an inflow of fluid after passing the inlet opening. However, it would have been obvious to one of ordinary skill in the art of designing sedimentation chambers to have broadened the system defined by the claims of patent ‘800, to omit such baffle plate, since the objects of effectively separating by sedimentation are otherwise achieved, instant claims 28-30 being genus to the broader species claims of patent ‘800.
Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 15, 28 and 32, respectfully: 
“sterilizable separating apparatus” is vague and indefinite as to whether a property of the apparatus such as configuration or material of one or more components renders the apparatus relatively sterilizable;
in the “collection vessel” clause, “the chamber bottom” lacks antecedent basis as it is unclear whether such vessel is limited to having only one bottom; 
similarly in the clause beginning “the wall”, “the wall of the receiving chamber”, “the horizontal cross-sectional area” and “the bottom thereof” similarly lack antecedent basis; 
“the inflow inlet opening is located” is grammatically confusing (…being located” is suggested); and 
in “the collection vessel is arranged” clause, “the collection vessel is arranged” is similarly grammatically confusing (…being arranged” is suggested), and,
“the lower edge of the sedimentation settler”, “the flow direction” and “the fluid inflow” also lacking antecedent basis and being vague or ambiguous as to what structural feature(s) are being further described or limited; and “the collection vessel is arranged”.
In claim 16, “the separation apparatus” lacks antecedent basis and is inconsistent with other recitations of “separating apparatus”.
In claim 18, “located at located at or in proximity” is grammatically confusing, and “the depth of the collection vessel” also lacks antecedent basis since the vessel may have more than one depth at other locations.
In claim 19, “arranged inclined…first imaginary vertical plane” is grammatically confusing, and “the inflow direction axis” lacks antecedent basis.
In claim 20, “the arrangement and shape of the baffle plate” and “the curvature” are each vague and lacking in antecedent basis since these may have more than one curve and corresponding shape in different portions of the plate and it being unclear what other structure(s) the baffle plate is arranged relative to.
In claim 21, “said first imaginary vertical plane” lacks antecedent basis as this feature is introduced in claim 19, claim 21 being dependent upon claim 18.
In claim 22, each of “the inclination of the baffle plate” and “the inclination of the channels” lacks antecedent basis.
In claim 23, “extends in elongation” is grammatically confusing and “the lower end of the sedimentation chamber” lacks antecedent basis and is inconsistent with other recitations of “the lower edge of the sedimentation chamber”.
In claim 24, “the inner wall” lacks antecedent basis and it is unclear as to how such inner wall is related to the previously recited vessel-formed receiving chamber wall.
In claim 25, “the inflow” lacks antecedent basis and it is unclear whether rotation of such inflow refers to rotation of the cell suspension or another fluid, or to rotation of an apparatus component.
In each of claims 27 and 29, “the volume…ranges from 1 to 20 m3” is grammatically confusing, (“volume…is within a range of 1 to 20 m3).
Also, in claim 32, in the step (c) clause, “to separate cells for return to the bioreactor” is unclear as to what the cells are separated from and whether it is the cells which return to the bioreactor.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 26-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al patent 5,817,505 (Thompson) in view of Knaack et al patent 5,320,963 (Knaack). For each of independent system claim 15, independent apparatus claim 28 and independent method claims 30 and 32, Thompson discloses for a system for perfusion of biological cells (column 7, line 62-column 8, line 2), a system comprising: 
a fermenter-type bioreactor 31 for growth of the cells in a cell-containing culture or medium (column 7, lines 37-44);
a sterilizable separating apparatus 1, or providing of such separating apparatus, located downstream of the bioreactor, for separation of cells from the cell-containing medium (column 6, lines 56-65 and column 7, lines 49-55); wherein,
the separating apparatus comprises:
a sedimentation settler 15 having a plurality of channels defined by plates or partitions 3 (column 7, lines 53-64); and
a collection vessel 9 disposed underneath and being in fluid communication with the sedimentation settler, the collection vessel forming a receiving chamber having an outlet 11 at or adjacent to the chamber bottom and having an inflow inlet opening 13  above the outlet (column 7, lines 3-5 and figure 1), wherein
the wall of the receiving chamber extending from the outlet 11 to and past the inflow inlet opening 13, and narrowing such that the horizontal cross-sectional area decreases towards the bottom thereof (lower portion of figure 1),
the inflow inlet opening is located at the same vertical height level of the separating apparatus as the lower edge 7 of the sedimentation settler or below the lower edge of the sedimentation settler (lower portion of figure 1), and
the collection vessel is arranged such that the flow direction of the fluid inflow in the receiving chamber is substantially in line with the direction of the channels of the sedimentation settler after passing the inlet opening (see alignment of portion of the wall of collection vessel and receiving chamber 9 with the channels formed by plate 3 in figure 1).
The system and apparatus claims all differ from Thompson by requiring that the system or apparatus bioreactor and separating apparatus be for separation of cells which are suspended in a cell suspension. 
However, Knaack teaches a system for separating cells from a perfusion culture medium in which the cells are cultured in a medium which forms a cell suspension (column 1, lines 12-17) and the cells are concentrated and separated by sedimentation or other gravity type separation in a settling zone 16 of a tank 10 utilizing an inclined plate or channel type arrangement of parallel plates 20 and a collecting or receiving vessel chamber 18 below the settling zone (figures 1 and 2, column 4, lines 27-42 and column 7, line 66-column 8, line 9) . 
It would have been obvious to one of ordinary skill in the perfusion cell culturing and separation arts to have utilized the Thompson system for perfusion applications concerning culturing, concentration and separation of cells which are in suspension, since Knaack teaches that sedimentation is effective for concentrating and separating cells in inclined plate or channel-type sedimentation separators.
The system and apparatus claims also differ from Thompson by requiring that the walls of the collection vessel are curved, as Thompson teaches them narrowing in a straight line fashion. Knaack further teaches the lower, collection portion, of the sedimentation chamber being conically shaped, hence having a conical curve as it narrows in cross-section towards the bottom of the collection portion of the sedimentation chamber (figures 1 and 2 and column 4, lines 16-26). 
Thus, it would have been further obvious to the skilled artisan to have modified the design of the collection chamber of Thompson to be conically curved, instead of straight, as taught by Knaack, in order to induce a more laminar settling and collecting flow in the apparatus, thus reducing unnecessary death of or damage to the cells which could otherwise result from a less-laminar flow. The shape of the settler or collection vessel is deemed to be a result-effective variable which is obvious to optimize or obvious engineering design choice. MPEP 2144.04, part IV., B. states that changes in dimensions or structure shape which constitute a mere scaling-up of prior art processes do not establish patentability (see In re Daily).
Thompson further discloses: 
the settler comprising plates 3 defining the channels in-between for claim 26 (column 6, lines 56-59); and 
suggests to modify the system design to constitute a larger scale device (see  “large scale devices” at column 5, lines 8-13), thus suggesting utilization of a settler having a collection vessel with the claimed volume of from 1 to 20 m3 for claims 27 and 29. Knaack also teaches an objective of creating a sedimentation-containing system which can be more easily or readily scaled-up (column 4, lines 1-26). 
Thus, for claims 27 and 29, size of the settler or collection vessel are deemed to be result-effective variables which are obvious to optimize or obvious engineering design choice. MPEP 2144.04, part IV., A. states that changes in dimensions or structure size which constitute a mere scaling-up of prior art processes do not establish patentability (see In re Rose and In Gardner v. REC Syst., Inc.).
For independent method claims 30 and 32, Thompson further discloses:
 a method for cultivation and inoculation of cells in a medium containing the cells in the system of claim 15 (column 8, lines 59-63 and column 9, lines 9-13); 
the reactor or fermenter effective for inoculating the cells in a medium to achieve an increased inoculated cell density of 5*105 in the fermenter bioreactor from a starting cell density of 0.7*105 (column 7, lines 37-40 and column 8, line 59-column 9, line 9); 
passing the cell-containing medium through and filling the separating apparatus (column 7, lines 49-60); and,
separating the cells for return to the bioreactor (column 7, lines 58-61). 
Independent claims 30 and 32 again differ by requiring the cell medium which is inoculated, passed through a separating apparatus and returned to the bioreactor, being a suspension. However, Knaack teaches a method for separating cells from culture medium in which the cells are cultured in a medium which forms a cell suspension (column 1, lines 12-17) and the cells are concentrated and separated by sedimentation or other gravity type separation in an inclined plate or channel type arrangement (figures 1 and 2, column 4, lines 27-42 and column 7, line 66-column 8, line 9). 
It would have been obvious to one of ordinary skill in the perfusion cell culturing and separation arts to have utilized the Thompson system for perfusion applications concerning culturing, concentration and separation of cells which are in suspension, since Knaack teaches that sedimentation is effective for concentrating and separating cells in inclined plate or channel-type sedimentation separators.
For claims 31 and 33, Thompson is silent as to the volume passing through the separating apparatus per day. Thompson further suggests to modify the system design to constitute a larger scale device (see  “large scale devices” at column 5, lines 8-13), thus suggesting utilization of a settler having a collection vessel with the claimed volume of flow. Knaack also teaches an objective of creating a sedimentation-containing system which can be more easily or readily scaled-up (column 4, lines 1-26). 
Thus, for claims 31 and 33, volume of the medium or suspension passing through the settler is deemed to be result-effective variables which are obvious to optimize or obvious engineering design choice. MPEP 2144.04, part IV., A. states that changes in dimensions or structure size which constitute a mere scaling-up of prior art processes do not establish patentability (see In re Rose and In Gardner v. REC Syst., Inc.).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al patent 5,817,505 (Thompson) in view of Knaack et al patent 5,320,963 (Knaack), as applied to claims 15 and 26-33 above, and further in view of Bach patent 3,385,439. Claim 16 differs from Thompson and Knaack by requiring an electromagnetic vibrator attached to the separation apparatus. Bach teaches a sedimentation settler, utilizing inclined plate-like channel forming settling surfaces, for separation of organic, fruit juice suspensions (column 1, lines 26-60), and coupling of a vibrator inducing high frequency vibrations, i.e. “electromagnetic vibrator” (column 4, lines 59-64) so as enhance a tendency of solid particles to stick to the inclined settling surfaces and thus enhance clarification (also see Bach at column 3, lines 14-21). 
It would have been further obvious to one of ordinary skill in the perfusion cell culturing and separation arts to have utilized the Thompson system 
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al patent 5,817,505 (Thompson) in view of Knaack et al patent 5,320,963 (Knaack), as applied to claims 15 and 26-33 above, and further in view of Kauling et al PGPUBS Document US 2011/0097800 (Kauling). Thompson further discloses temperature control means for keeping the temperature of the device within predetermined upper and lower limits in a range (column 5, line 66-column 6, line 6).
Claim 17 differs from Thompson in view of Kauling such temperature control means as further comprising a heat exchanger located between the bioreactor and the separating apparatus. Kauling teaches a system for culturing biologically active plant and animal cells in a bioreactor [0002, 0003, 0022, 0027-0033] and circulating flow of medium from the bioreactor through an inclined channel sedimentation, settling chamber [0022, 0027-0031]. Kauling also teaches heat exchangers for controllably heating and cooling of the cell-containing medium as it passes from the bioreactor to the settling chamber [0072, 0073, 0099, 0100].  
It would have been also obvious to the skilled artisan to have modified the Thompson system, by including at least one heat exchanger between bioreactor and sedimentation separating apparatus, as taught or suggested by Kauling, so as to maintain a stable temperature for the cells being transported and separated, to enhance or maintain cell viability. 
Claims 18, 19, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thompson et al patent 5,817,505 (Thompson) in view of Knaack et al patent 5,320,963 (Knaack), as applied to claims 15 and 26-33 above, and further in view of Olgard patent 3,552,554. Claim 18, and claims 19, 20 and 22 dependent upon claim 18, further differ from Thompson in view of Knaack, by requiring a baffle plate located at or in proximity to the inlet opening and extending downwardly into the collection vessel, a distance less than half the depth of the collection vessel, for downwardly deflecting an inflow of fluid passing the inlet opening. Olgard teaches an inclined plate or channel sedimentation settler 20/22/24, coupled to a collection vessel or chamber-containing area (portion of the apparatus below portion 20), 26/30 having such baffle plates 25b or 28 (all taught in the Abstract, figures 1, 4 and 5, column 3, lines 1-25). 
It would have been also obvious to the skilled artisan to have modified the Thompson system, by including such baffle plates , as taught or suggested by Olgard, in order to stabilize the flow and overcome cross-flow and associated turbulence, hence improving separation efficiency (see Abstract of Olgard). 
Olgard further teaches: 
such baffle plate or plates, being inclined relative to a first vertical plane which is perpendicular to a second vertical plane comprising the inflow direction axis through an inlet opening proximate the lower edge of the sedimentation settler, and so as to intersect such first plane for claims 19 and 21 (figures 1, 4 and 5); and 
baffle plates and sedimentation channel inclination angles being approximately the same for claim 22 (figures 1, 4 and 5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlson et al patent 3,898,162 concerns the combination of an inclined channel sedimentation chamber having a curved bottom collection chamber or area.
			ALLOWABLE SUBJECT MATTER
Claims 20 and 23-25 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 would distinguish in view of recitation of the arrangement and shape of the baffle plate and shape or curvature of the receiving chamber being such as to initially downwardly deflect the inflow, followed by guiding the inflow upwardly towards the sedimentation settler.
Claim 23 would distinguish in view of recitation of the baffle plates extending in elongation of and at the sedimentation settler lower end or edge, closest to the inlet opening.
Claim 24 would distinguish in view of recitation of the baffle plate being connected to the inner wall of the collection vessel above the inlet opening.
Claim 25 would distinguish in view of recitation of the further recitation of a rotor located upstream of the inlet opening, comprising one or more vanes to set the inflow in rotation.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/20/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778